PER CURIAM.
Isaac Johnson appeals the denial of his motion for postconviction relief. In his motion, Johnson has raised nine grounds for relief. In its order denying the motion, the trial court stated that Johnson was not entitled to relief but did not provide any explanation or analysis. The trial court attached various sentencing documents and mandates from this court but they do not explain or support the trial court’s denial of the motion.
Accordingly, we reverse and remand. Based on the nature of Johnson’s facially sufficient claims, he is entitled to an eviden-tiary hearing on remand.
BLUE, A.C.J., and QUINCE and WHATLEY, JJ., concur.